Citation Nr: 0824555	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  03-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic, acquired psychiatric disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on a period of active duty for training 
from March 1974 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to the 
benefits currently sought on appeal.  In September 2006, the 
Board remanded the claims for further development.

The issues regarding whether new and material evidence has 
been submitted are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during a period of war.

2.  The credible evidence does not support that the veteran's 
claimed in-service stressor occurred.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred or aggravated 
in the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2005 and November 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the initial correspondence notified the veteran 
of information and evidence necessary to substantiate the 
claim for service connection for PTSD, to include information 
and evidence that VA would seek to provide and that which he 
was expected to provide.  The subsequent notice informed the 
veteran of information and evidence that governs the initial 
assignment of a disability evaluation and the regulations 
regarding the effective date of the establishment of service 
connection.

Although this last notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the June 2007 supplemental 
statement of the case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical and personnel records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  

The veteran has not been medically evaluated in conjunction 
with his claim; however, one is not necessary in this case.  
VA is required to seek a medical exam and opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2007).  

Here, the current medical evidence establishes only that the 
veteran has at one point during the appeal received an 
initial diagnosis of PTSD through the Vet Center in 2003.  
His subsequent ongoing mental health treatment has been for 
other psychiatric disorders which are the subject of the 
veteran's remanded claim.  Presuming for the sake of this 
analysis, however, that the evidence establishes current 
treatment for PTSD, the veteran's service treatment records 
are negative for any complaints referable to his mental 
health.  Service personnel records are devoid of any 
reference to complaints or change of duty requests which may 
lend credence to his claim.  In sum, there is no documented 
event in service.  Accordingly, further development in the 
form of an exam and opinion are not warranted.  The duty to 
assist has been fulfilled. 

Service Connection

The veteran seeks service connection for PTSD, which he 
contends initially manifested in service.  In order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. 
§ 3.303 (2007); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection requires a current medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor), 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002).  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2007); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396. 

In this case, the record does not show, nor does the veteran 
contend, that he engaged in combat with the enemy during his 
three months of active duty for training.  Therefore, 
independent evidence corroborating his claimed stressor is 
required.  To that end, the veteran contends that while in 
training, he was sexually harassed by fellow service members.  
Specifically, he reported in his November 2000 PTSD 
questionnaire that other men in his platoon attempted to make 
him perform sexual acts on them, and then threatened him with 
bodily harm in the event that he reported the incidents.  

The veteran submitted a personal assault questionnaire in May 
2001, describing incidents in the base shower of threatening 
behavior and verbal abuse of a sexual nature.  On the 
accompanying check list, the veteran indicated by checkmark 
that in response to these incidents, he visited a medical or 
counseling clinic without a specific diagnosis; requested for 
a sudden change in military occupational specialty (MOS) or 
duty assignment; incurred changes in performance evaluations; 
increased or decreased his use of prescription medications; 
had alcohol or substance abuse; engaged in obsessive 
behavior; tested for HIV or other sexually transmitted 
diseases; and, had unexplained economic or social behavior 
changes.  

The veteran submitted an additional personal assault 
questionnaire in June 2003, at this time attesting to being 
sexually molested in the shower.  The responses on the 
accompanying check list remained largely the same, though he 
denied increased or decreased use of prescription 
medications; alcohol or substance abuse; and having been 
tested for HIV or other sexually transmitted diseases.  He 
explained further that he required special training, as he 
changed from infantry to mechanics in order to "get away 
from the guys who raped me."

Service personnel records show that the veteran entered the 
National Guard in October 1973, and entered his initial 
period of active duty for training (ACDUTRA) in March 1974.  
These records show that in May 1974, the veteran was given a 
light duty profile due to chronic low back syndrome.  The 
profile indicated that the back disability rendered him unfit 
for airborne or ranger school and that a non-infantry MOS was 
recommended.  The veteran's period of ACDUTRA ended in June 
1974.  The veteran then was separated from the National Guard 
in August 1974, with the cited reason as "failure to meet 
enlistment requirements."  

Service treatment records confirm treatment for back and 
lower extremity disabilities, but do not reference any 
requests for mental health treatment.  There are no lab slips 
confirming testing for sexually transmitted diseases, nor any 
sick call notes referencing the same.  There is no treatment 
for alcohol or drug use or abuse while in service.  While the 
personnel records do, in fact, show that his MOS was changed, 
this was specifically noted to be on the recommendation of 
the treating medical personnel due to a physical disability, 
as opposed to at the request of the veteran in response to 
any type of psychological distress.  There is no showing of 
decreased personnel evaluations.  In all, there is no 
indication in the service records that a personal assault 
occurred as the veteran claims.  
In support of his claim, the veteran submitted a January 2004 
opinion by a readjustment counseling therapist at the 
Greenville Vet Center which documents his current diagnosis 
of PTSD and indicates that it is specifically due to sexual 
trauma in service.  This constitutes after-the-fact medical 
nexus evidence, however, and as such cannot serve to 
establish that the claimed trauma occurred in service.  See 
Moreau v. Brown, supra.  In particular, it is based on the 
veteran's unsubstantiated current history, which has been 
contradicted by the contemporaneous service treatment and 
personnel records.  

Apart from this opinion, the record contains substantial 
post-service medical evidence from both private and VA 
sources which stands as further evidence against the 
veteran's claim.  These records document the veteran's mental 
health treatment from February 1977 through January 2008.  
Two letters from the Vet Center indicate that the veteran 
received treatment from July to September 2003 for PTSD.  
With the exception of one notation in March 2005, however, 
the remaining records show treatment for various 
schizoaffective disorders, as opposed to PTSD.  The VA mental 
health clinic records document the veteran's psychotic 
symptoms in conjunction with on-going familial problems and 
physically abusive relationships with females.  

Specific to the sexual abuse allegation, the veteran's own 
reported history has been inconsistent.  VA outpatient 
clinical records in 1977 show a diagnosis of personality 
disorder, due to an inability to make friends.  No mention is 
made with respect to a history of abuse.  A diagnosis of 
schizoaffective disorder with psychotic traits was noted in 
private records in 1988, again without reference to abuse.  

In September 1997, the veteran underwent VA examination, in 
conjunction with a previous claim for a generalized 
psychiatric disorder.  He reported at that time that he was 
sexually assaulted in the military, noting that he had been 
ashamed to speak of it before.  He reported no other abuse.  
However, a private treatment record in August 1998 noted a 
history of sexual abuse by an adult male at the age of 15, 
without any reference to an incident in the military.  
Furthermore, on several occasions, the veteran alternately 
confirms and denies a history of sexual abuse in service.  
Compare statements in the context of VA outpatient treatment 
in September 2000 (history section), January 2003, and March 
2003 with those in September 2000 (lifestyle considerations 
section), and March 2006.  Thus, the post-service records do 
not confirm that the alleged incident in service occurred.

In sum, the record does not contain independent evidence 
corroborating the veteran's claimed stressor.  Therefore, the 
July 2003 diagnosis of PTSD and accompanying nexus opinion 
are inadequate to serve as the basis for a grant of VA 
benefits.  While the Board does not doubt the sincerity of 
the veteran's beliefs that his service caused his current 
mental disability, it is bound by the governing statutes and 
regulations, which require that in claims for service 
connection for PTSD, the diagnosis must be based on credible 
supporting evidence that the claimed in-service stressor 
actually occurred, unless the veteran served in combat.  In 
this case, the evidence falls short of such support.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  Service 
connection for PTSD must be denied.

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


REMAND

In September 2006, the Board remanded the issues of whether 
new and material evidence has been submitted to reopen claims 
of entitlement to service connection for a chronic acquired 
psychiatric disorder and residuals of a right ankle sprain.  
The express purpose of that remand was for the RO, through 
the AMC, to provide the veteran with adequate notice of his 
new and material evidence claims under the prevailing 
regulations and case law.  An attempt was made in November 
2006 to provide the veteran such notice.  However, that 
correspondence detailed the incorrect (post-August 2001) 
standard of law for the new and material evidence claims at 
issue here, and failed to specifically address the reason for 
the veteran's original denials, as instructed by the Board's 
remand.  As a remand by the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders, the claims must be remanded again for adequate 
notice.  Stegall v. West, 11 Vet. App. 268 (1998) 

Specifically, the veteran must be notified that his claims 
for service connection for a psychiatric disability (other 
than PTSD) and for residuals of a right ankle disability were 
originally denied by rating decision in September 1998, which 
was upheld by Board decision in November 1989.  He must be 
notified of the reasons for those denials.  As the 
application to reopen currently on appeal was submitted in 
September 2000, the pre-August 2001 standard for new and 
material evidence is applicable, and the veteran must be 
notified of that particular standard.  Thereafter, his claims 
must be properly adjudicated under that standard, meaning all 
evidence which was submitted since the last final denials (in 
March and June 2000, respectively) must be reviewed to 
determine whether new and material evidence has been 
submitted.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Please notify the veteran of the 
information and evidence necessary to reopen 
his previously denied claims of service 
connection for a chronic acquired psychiatric 
disorder (other than PTSD) and residuals of a 
right ankle strain, to include the following: 
the reasons for which these claims were denied 
by the Board in November 1989 and subsequently 
by the RO in various rating decisions; the pre-
August 2001 standard for new and material 
evidence; and, the elements of service 
connection, including the information and 
evidence that governs the initial assignment of 
a disability evaluation and the regulations 
regarding the effective date of the 
establishment of service connection.  This 
notice must indicate which information and 
evidence VA would seek to provide and which 
information and evidence the veteran is 
expected to provide.  

2.  Thereafter, readjudicate the issues on 
appeal by reviewing all evidence submitted 
since the last final denials of the claims in 
March and June 2000, to determine whether the 
evidence qualifies as new and material under 
the pre-August 2001 standard.  If the 
determinations remain unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with 
the claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


